Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is June 05, 2015.
This application is a CON of 16/732,194 (12/31/2019 PAT 11094694) 
which is a CON of 15/684,442 (08/23/2017 PAT 10529711) 
which is a DIV of 14/732,661 (06/05/2015 PAT 9761584). 
This Office Action is in response to the application filed August 16, 2021. This action is a NON-FINAL REJECTION.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 9, 16, and 17 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3 and line 10; Claim 17, line 3; and Claim 17, line 4 – 5 recite, respectively, “the one or more fins”. There is a lack of antecedent basis for this recitation, in each occurrence, because there is no prior reference to one or more fins in these claims. The following amendment is suggested:
		“the plurality of fins”
For the purpose of compact prosecution (See MPEP §2173.06) these respective recitations in Claim 1 and Claim 17 will be interpreted based on the above-suggested amendment.
Claim 1, line 4 recites “the first region”. There is a lack of antecedent basis for this recitation because there is no prior reference to a first region. The following amendment is suggested:  “the channel region” . For the purpose of compact prosecution (See MPEP §2173.06) this recitation in Claim 1 will be interpreted based on the above-suggested amendment.
Claim 4, line 1 – 2 recites “further comprising a plurality of fins; and an isolation insulating layer”. It is indefinite as to whether reference is being made to an additional plurality of fins different from the plurality of fins previously cited by Claim 1, line 2 – or whether reference is being made to the “a plurality of fins” previously recited in Claim 1. The following amendment is suggested: “further comprising For the purpose of compact prosecution (See MPEP §2173.06) this recitation in Claim 4 will be interpreted based on the above-suggested amendment.
Claim 5, line 1 – 2 recites “between source and drain regions”. However, prior reference has been made only to “source/drain regions”. The following amendment is suggested: “between source/drain regions” . For the purpose of compact prosecution (See MPEP §2173.06) this recitation in Claim 5 will be interpreted based on the above-suggested amendment.
Claim 8, line 1 and Claim 16, line 1 recite, respectively, “the source and drains are formed of”. However, respective prior reference has been made only to “source/drain regions”. The following amendment is suggested, in each occurrence: “the source/drain regions are formed of”. For the purpose of compact prosecution (See MPEP §2173.06) Claim 8 and Claim 16 will be interpreted based on the respective above-suggested amendments.
Claims 2, 3, 6, 7, 9 are indefinite because they are dependent on Claim 1, which is indefinite for the reasons noted above.
Claims 18 – 20 are indefinite because they are dependent on Claim 17, which is indefinite for the reasons noted above.

Double Patenting - Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 – 9; Claims 10 – 16; and Claims 17 – 20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of respective claims 1 – 9, claims 10 – 16, and claims 17 – 20 of prior U.S. Patent No. 11,094,694. This is a statutory double patenting rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Strain et al. (US 2015/0008490), Fumitake (US 2013/0134488), and Goto et al. (US 8,847,378) teach doping of channel regions of semiconductor devices including fin structures – but do not, either alone or in combination with the prior art of record, disclose, suggest, or render obvious the semiconductor device, Gilbert-cell mixer, or buried-channel fin field effect transistor as claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813